Libbey, J.
This is trespass guare clausum. The plaintiff is the wife of James Woodside, and was living with him upon the premises upon which the defendants entered and committed the alleged acts of trespass. She claimed that she was in the possession and occupation of the premises in her own right, under á parol license from John H. Woodside, given about the first of September, 1875. The defendants claimed that James Woodside, her husband, was in the possession and occupation of the premises.
The defendant Potter justified the alleged trespass as constable of Brunswick, in the execution of a writ of possession issued by the municipal court for the town of Brunswick, in a process of forcible entry and detainer, in favor of the defendant Wagg and against said James Woodside; and the defendant Howard justified as aid of said Potter. The defendant Wagg justified the alleged trespass on the ground that the acts done by him were done in receiving possession of the premises from said officer, in the excution of said process.
The plaintiff' excepts to the admission in evidence of the writ of possession, on the ground that she was not a party to the judgment on which it was issued, and her right could in no way be affected by it. But the parties were at issue upon the question whether the possession- of the premises was in her or her husband. If the husband was in possession, and she was living with him as his wife, then, unquestionably, the judgment against him for the possession of the premises would be conclusive against her, and the officer in executing the writ might remove her and her goods with her husband. This being the position of the parties, the writ was admissible; and, in the absence of anything to the contrary, we must assume that the court gave to the jury proper instructions as to its legal effect as a justification.
The plaintiff also excepts to the admission of the deed of the premises from John H. Woodside to the defendant Wagg, dated *163August 9, 1875. The plaintiff claimed the possession of the premises, as against Wagg, by parol license from said Woodside, given to her about the first of September, 1875. The deed was clearly admissible to show that Woodside could give the plaintiff no rights in said premises, as against Wagg, at the time of her alleged license.
Exception is also taken to the exclusion of the record of the judgment in favor of the plaintiff against said Wagg, in an action under the statute for fraudulently aiding said John H. Woodside in concealing his property from her as a creditor, by taking the deed aforesaid.
The plaintiff claimed no title under said Woodside which gave her the right to impeach the deed. A parol license from Wood-side to her, after he gave the deed, to enter upon and occupy the premises, gave her no right to impeach the deed, on the ground that it was fraudulent as against Woodside’s creditors. The record was properly excluded.

Exceptions overruled.

Appleton, C. J., Walton, Barrows and Virgin, JJ., concurred.